DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 04/30/2021. Claims 1, 36-61 and 62 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Karel Lambert, reg. no. 51,912, on 04/30/2021. 
IN THE CLAIMS
Please amend the claims as follows: 
1.       (Currently amended) A radiotag device having a[[n]] bluetooth radio with controller, cellular modem, and battery, which comprises instructions that, when executed by the controller, cause the controller:
 (a)        to cause the cellular modem to default to a[[n]] network paging windows when in extended discontinuous reception mode (eDRX)  connection;
(b)        to cause the cellular modem to default to an unresponsive low-power state when the Bluetooth radio is connected with an owner’s smartphone;
 (c)        in a first network paging window on the cellular network and in response to a received paging downlink control channel (PDCCH)  
 (d)       in a second network paging window and in response to an absence of a received PDCCH network signal, to cause the Bluetooth radio to transmit a beacon message that includes a radio unit identifier of the Bluetooth radio, wherein the beacon message 
 (e)        in response to a Bluetooth data packet generated by a passerby’s smartphone, wherein the Bluetooth data packet is addressed to the Bluetooth radio of the device and includes a cloud host-initiated command to the controller, to cause the cellular modem to initiate a cellular network connection with the cloud host and enable a timer that causes the network paging windows on the cellular network connection to be scheduled at more frequent intervals 
36.	(Currently amended) The device of claim 1, which comprises instructions to transmit a signal over a cellular network connection to a designated cloud host, wherein in response to the signal 
37.	(Currently amended) The device of claim 1, which comprises instructions to make a CALL HOME
39.	(Presently presented) The device of claim 1, wherein the Bluetooth data packet comprises at least one eDRX override parameter.
40.	(Currently amended) The device of claim 1, wherein the Bluetooth data packet comprises at least one power savings mode (PSM)
41.	(Currently amended) The device of claim 1, wherein the Bluetooth data packet comprises an instruction to generate a cellular power management protocol override command with at least one tracking area update (TAU)
45.	(Currently amended) The device of claim 44, wherein the controller is configured to cause a CALL HOME network connection in response to data output from the motion sensor
46.	(Currently amended) The device of claim 1, which comprises a global positioning system (GPS)
47.	(Currently amended) The device of claim 1, which comprises instructions that enable a report of a current location of the device to be sent to the cloud host over a virtual private gateway. 
that enable a report of a current location of the device to be sent to the owner’s smartphone.  
49.	(Currently Amended) The device of claim 1, which comprises instructions that enable location determination by an assisted global positioning system (AGPS) 
50.	(Currently amended) The device of claim 1, which comprises instructions that enable location determination by a positioning-over-LTE service. 
55.	(Currently amended) The device of claim 1, wherein the device is implantable.
57.	(Currently amended) The device of claim 1, wherein the bluetooth radio has a receive-only mode.
59.	(Currently amended) The device of claim 1, wherein the controller[[s]] and BT radio are combined as an integrated circuit.
63. 	(New)	The device of claim 37, which comprises instructions to make a network connection with a dedicated cloud host over a cellular virtual private gateway.
64.	(New)  The device of claim 37, which comprises instructions to cause the network paging window frequency to be reset in response to a received data packet transmitted as Bluetooth data packet or a cellular data packet. 
Allowable Subject Matter
Claims 1, 36-61 and 62 are allowed.
Regarding to claim 1, the best prior art found during the prosecution of the application, Hoglund, et al  US Patent Application No.:( US 2020/0367147 Al) hereinafter referred as Hoglund, in view of Astrom et al US Patent Application No.:( US 2019/0342833 Al) hereinafter referred as Astrom. Hoglund discloses the downlink control channel, PDCCH, which spans over the entire system bandwidth. For these low complexity UEs (Cat-M1) the Physical Downlink Control Channel ( PDCCH) is replaced with an MTC PDCCH (MPDCCH) signal transmitted only within 6 PRBs. The lower complexity of the devices means that a small number of repetitions might be needed also for these devices in normal coverage. More particularly, there have been Astrom discloses the communication functions of communication subsystem may include data communication, voice communication, multimedia communication, short-range communications such as Bluetooth. The communication subsystem may include cellular communication, Wi-Fi communication, Bluetooth communication, and GPS communication. However, Hoglund and Astrom fail to teach the Bluecell device method. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the network paging windows when in extended discontinuous reception mode (eDRX)  on a cellular network; to cause the cellular modem to default to an unresponsive low-power state in intervals when the Bluetooth radio is paired with an owner’s smartphone;	in a network paging window and in response to a received paging downlink control channel (PDCCH)  network signal, to cause the cellular modem to send an acknowledgement to the cellular network;  in a network paging window and in response to an absence of a received PDCCH network signal, to cause the Bluetooth radio to transmit a beacon message that includes a radio unit identifier of the Bluetooth radio, wherein the beacon message is discoverable by a passerby’s smartphone configured to transmit the radio unit identifier to a cloud host; and in response to a Bluetooth data packet generated by a passerby’s smartphone, wherein the Bluetooth data packet is addressed to the Bluetooth radio of the device and includes a cloud host-initiated command to the controller, to cause the cellular modem to initiate a network connection with the cloud host and set a timer that causes network connections to be made at more frequent intervals. The claim 1 as a whole and further defined by the latest amendments filed on 04/30/2021. Therefore, claims 1, 18 and 19 are held allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH AREVALO/Primary Examiner, Art Unit 2642